COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of E. V. V, M.-H., Jr. v. Department of Family and
                           Protective Services

Appellate case number:     01-18-00888-CV

Trial court case number: 2017-03568J

Trial court:               315th District Court of Harris County

       Appellants’ briefs were originally due on November 12, 2018. This court granted extension
requests by appellant L.J.V.M. extending the deadline to January 8, 2019. Appellant L.J.V.M’s
brief was filed on January 7, 2019. On January 24, 2019, appellant E.H., Sr. filed a motion
requesting an additional 30 days to file his brief. Due to the accelerated nature of this appeal, the
motion is granted in part.1
       It is ordered that the time for appellant E.H., Sr. to file his brief is extended to February
13, 2019 with no further extensions.
       It is further ordered that the Department of Family and Protective Services shall file its
response brief within 20 days of the filing of E.H,, Sr.’s brief.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman______
                                Acting individually

Date: __January 24, 2019___




1
    Appeals in parental termination cases are to be brought to final disposition within 180 days of
    the date the notice of appeal is filed, so far as reasonably possible. See TEX. ST. JUD. ADMIN.
    R. 6.2(a).